Citation Nr: 0806107	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-09 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection of tinnitus.  

2.  Entitlement to an increased disability rating for 
service-connected hearing loss, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).   

Procedural history

The veteran served on active duty from June 1969 until April 
1971.

In a March 1974 rating decision, the veteran was granted 
service connection of hearing loss; a 10 percent disability 
rating was assigned.  

In August 2004, the RO received the veteran's claim of 
entitlement to an increased disability rating for his 
service-connected hearing loss and entitlement to service 
connection for tinnitus.  The January 2005 decision denied 
the veteran's claims.  The veteran disagreed with the January 
2005 rating decision and initiated this appeal.  The appeal 
was perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in March 2006.

Issue not on appeal

The veteran's August 2004 claim included a claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  The January 2005 RO decision denied the 
veteran's claim.  The veteran did not disagree with that part 
of the January 2005 rating decision.  The issue of service 
connection for PTSD is therefore not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].



FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
does not establish that the veteran has been diagnosed as 
having tinnitus.  

2.  The veteran's hearing loss manifests as a puretone 
average of 78 decibels with 0 percent speech discrimination 
in the right ear and a puretone average of 16 decibels with 
100 percent speech discrimination in the left ear.   


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (2007).  

2.  The criteria for an increased disability rating have not 
been met for the veteran's hearing loss.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 
6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection of 
tinnitus and an increased disability rating for hearing loss.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence with respect to the issue on appeal.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims. 
 See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of these claims in a letter dated 
September 28, 2004.  The letter advised the veteran of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in this letter that VA would obtain all evidence 
kept by the VA and any other Federal agency, including VA 
facilities and service medical records.  He was also informed 
that VA would, on his behalf, make reasonable efforts to 
obtain relevant private medical records not held by a Federal 
agency as long as he completed a release form for such.  The 
letter specifically informed the veteran that for records he 
wished for VA to obtain on his behalf he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  

In the September 2004 letter the veteran was specifically 
notified  to send or describe any additional evidence which 
he thought would support his claim.  The veteran was advised 
that "If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim please send it to us."  See the September 28, 2004 
VCAA letter, page 4.  This request complies with the "give us 
everything you've got" requirements of 38 C.F.R. § 3.159 (b) 
in that the veteran was informed that he could submit or 
identify evidence other than what was specifically requested 
by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  


In this case, element (1), veteran status, is not at issue. 
With respect to elements 
(2)  (3) and (4), current existence of a disability, 
relationship of such disability to the veteran's service and 
degree of disability, the veteran received specific notice as 
to both elements in the September 28, 2004 VCAA letter.  

Regarding element (5), effective date, this matter has been 
rendered moot by the RO's denial of the veteran's claims.  
This element remains moot due to the Board's denial of the 
veteran's claims.  

With respect to the veteran's increased rating claim the 
Board has considered the Court's recent decision in Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008) which held that for an increased-compensation claim, 
section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements describing symptoms, medical 
and hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  See Vazquez-
Flores, slip op. at 5-6. 

The Board finds that the September 2004 letter to the veteran 
specifically advised him that an increased disability rating 
would require a showing that the veteran's condition had 
worsened.  In addition, the RO and invited evidence that 
would demonstrate limitations in the veteran's daily life and 
work.  

The Board notes that the September 2004 VCAA notice did not 
contain notice of the specific schedular criteria or notify 
the veteran as to the use of diagnostic codes.  However, it 
is apparent from the record that the veteran had actual 
notice of the applicable criteria.  The veteran has been 
service connected for hearing loss for over thirty years.  He 
was clearly aware that increased disability, as identified 
during specialized testing, was required.  Indeed, the 
December 2004 VA audiology examiner refused to report the 
examination results noting that the veteran appeared to be 
exaggerating his symptomatology.  Moreover, in his March 2006 
substantive appeal the veteran specifically referred to the 
schedular criteria.  His representative, at the same time 
acknowledged the "regulatory provisions . . . that pertain 
to the issue(s) on appeal."  It is therefore clear that the 
veteran was aware of the applicable schedular standards.  

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice for his increased rating 
claim as contemplated by the Court in Vazquez-Flores.  

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  The veteran is obviously aware of what is required 
of him and of VA.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary. See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service medical records and his VA treatment 
records.  The veteran has identified no other relevant 
medical treatment.  He was provided with a VA compensation 
and pension (C&P) examinations in December 2004 and January 
2006.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  The veteran has not requested a 
personal hearing.


1.  Entitlement to service connection of tinnitus.  

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.   See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence, unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2007).

Analysis

The veteran is seeking entitlement to service connection of 
tinnitus.  He contends that he has suffered from tinnitus 
consistently since service.  

In analyzing the veteran's claim, the Board will employ a 
Hickson analysis.

With respect to element (1), current disability, the record 
is pertinently negative for any competent medical finding 
consistent with tinnitus, either during service or in the 
present day.  Specifically, the January 2006 VA medical 
examiner reviewed the veteran's reports of tinnitus symptoms.  
Based upon the veteran's presentation of the complained-of 
symptoms and the veteran's other hearing test data, the 
examiner determined that the veteran's complaints of ringing 
in the ears was more consistent with normal hearing than true 
tinnitus.  Accordingly, a current disability was not shown.  

There is no competent medical evidence to the contrary.  The 
December 2004 VA examiner refused to provide hearing test 
results or a tinnitus diagnosis noting that the veteran's 
test results were "just too inconsistent." In essence, the 
examiner found that the veteran was purposefully exaggerating 
his symptomatology.  

Additionally, there is no indication of tinnitus in a 
February 1971 hearing test or in a March 1974 hearing test.  

To the extent that the veteran himself contends that he 
suffers from tinnitus, he is not a source of competent 
medical evidence on that point.  The Board wishes to make it 
clear that it does not doubt the veteran when he states that 
he has problems hearing.  Indeed, as is discussed below he is 
service connected for hearing loss.  The veteran is not, 
however, competent to comment on medical matters, to include 
ascribing his symptoms to tinnitus.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

Accordingly, for the reasons set out above, the Board has 
determined that the weight of the competent and probative 
medical evidence is against a finding that the veteran is 
suffering from a diagnosed disability for which service 
connection may be granted.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].

In the absence of a diagnosed disability service connection 
cannot be established.  On that basis alone, the claim fails.  

For the sake of completeness, the Board will discuss the 
remaining two Hickson elements.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

With respect to element (2), in-service disease or injury, 
the Board will separately discuss injury and disease.

With respect to in-service injury, it is undisputed that the 
veteran experienced acoustic trauma in service.  January 1971 
service medical records document the veteran's complaints of 
hearing loss due to exposure to airplane noise during 
service.  Accordingly, in service incurrence of injury has 
been shown.  Element (2) is met to that extent.

With respect to in-service disease, as was noted above 
tinnitus was not diagnosed in service.  The service medical 
records, including the January 1971 record referenced above, 
are pertinently negative for reports of tinnitus or ringing 
in the ears.  In February 1971, immediately prior to the 
veteran's separation from service, he underwent a 
comprehensive hearing test.  No tinnitus was noted.  
Accordingly, in-service incurrence of tinnitus has not been 
shown.  

Turning to element (3), medical nexus, in the absence of a 
current disability medical nexus is an impossibility.  
Indeed, there is no competent medical nexus evidence of 
record.

The veteran has contended that he has experienced tinnitus 
continually since leaving service.  The Board is of course 
aware of the provisions of 38 C.F.R. 
§ 3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.

In this case, there is no objective evidence in the record 
which supports the veteran's  contention that he has had 
tinnitus for decades.  Supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
[there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent].  
Such evidence is lacking in this case. 

As was alluded to above, the medical records are devoid of 
any diagnosis of tinnitus.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) [the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence].  Moreover, although the veteran now claims 
that the onset of tinnitus was over 30 years ago, no such 
reports were contained in his original service connection 
claim received in January 1974 or in his September 1982 
increased rating claim.  See Shaw v. Principi, 3 Vet. App. 
365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].

Continuity of symptomatology after service is therefore not 
demonstrated.

For reasons stated above, Hickson element (3) is also not 
satisfied.  A preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
tinnitus.  The benefit sought on appeal is accordingly 
denied.  

2.  Entitlement to an increased disability rating for 
service-connected hearing loss, currently evaluated as 10 
percent disabling. 

Relevant law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007) [general rating considerations; 
essentials of evaluative ratings].

Specific schedular criteria - bilateral hearing loss

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing as set forth 
in 38 C.F.R. § 4.85 (2007).   See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination and provides that when the puretone threshold 
at each of the four specified frequencies 1000, 2000, 3000, 
4000 Hertz is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  When the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either table VI or 
table VI(a), whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately. 38 C.F.R. §§ 
4.85, 4.86 (2007).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 
hertz) is 55 decibels or more, the rating specialist 
will determine the Roman Numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 decibels or less 
at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the higher Roman 
numeral.  Each ear will be evaluated separately.  38 
C.F.R. § 4.86 (2007).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected bilateral hearing loss, which is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.86(a) 
(2007).  He essentially contends that his hearing loss is 
more severe than it was when it was originally rated.    

As was explained in the law and regulations section above, 
the resolution of this issue involves determining the level 
of hearing acuity in each ear.  On VA audiological evaluation 
in December 2004, the examiner refused to report the data 
noting, that the test results were not valid based upon the 
veteran's presentation of his hearing loss.  

Thereafter, in January 2006, the veteran was referred for 
another VA examination.  This examination was considered 
valid by the VA audiologist.  Puretone thresholds, in 
decibels (dB), were as follows:






HERTZ



1000
2000
3000
4000
Average
RIGHT
85
75
75
75
78
LEFT
20
15
10
20
16

Speech discrimination scores at that time were 0 percent in 
the right ear and 100 percent in the left ear.  

Review of the results of the January 2006 VA audiology 
examination shows that the  provisions of 38 C.F.R. § 4.86 
governing exceptional patterns of hearing impairment are for 
consideration.  Specifically, while the criteria set out in 
38 C.F.R. § 4.86(b) have not been shown, the criteria set out 
in 38 C.F.R. § 4.86(a) have been met.  At the time of the 
January 2006 VA examinations, each of the four specified 
frequencies was 55 dB or more in the veteran's right ear.  
See 38 C.F.R. § 4.86(a)(2007).  

Under the provisions of 38 C.F.R. § 4.86(a) the assigned 
rating will be obtained from either the application of Table 
VI or Table VIa, whichever table results in the higher 
numeral.  

Applying Table VIa, gives a result of a level VII impairment 
in the right ear and a level I impairment in the left ear.  
In contrast, using Table VI results in a XI level of 
impairment in the right ear and a level I impairment in the 
left ear.  Accordingly, as the use of Table VI results in the 
higher numeral, the results obtained from that table will be 
used.   
The application of the levels of hearing impairment obtained 
from Table VI for each ear to Table VII at 38 C.F.R. § 4.85 
warrants a 10 percent disability rating. That is, the 
combination of level XI in the poorer right ear with level I 
in the better left ear results in a 10 percent rating under 
the applicable regulations.     
 
The Board wishes to make it clear that it has no reason to 
doubt the veteran when he states that his hearing is 
impaired.  This is not in dispute; service connection is 
granted only when hearing loss exists.  See 38 C.F.R. § 3.385 
(2007).  With respect to the assignment of an increased 
disability rating, however, the question which must be 
answered is whether the schedular criteria have been met.  
The schedular criteria are specific, and as explained above 
the veteran's hearing loss is not of sufficient severity to 
warrant an increased rating.

Accordingly, based upon the medical evidence of record, the 
criteria for the assignment of a compensable disability 
rating are not met.  The 10 percent disability rating will 
therefore be continued.  

Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2007).  

After a careful review of the record, the Board has 
determined that this matter has not been addressed by the RO.  
Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
[finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure].  The Board has 
therefore determined that it does not have jurisdiction over 
the matter of an extraschedular rating for the veteran's 
service-connected hearing loss. 

In the August 2007 informal hearing presentation of the 
veteran's representative, consideration of referral for an 
extraschedular evaluation was specifically requested.  The 
matter is therefore referred to the RO for appropriate 
action.  


ORDER

Entitlement to service connection of tinnitus is denied.  

Entitlement to an increased disability rating for service-
connected hearing loss is denied.  



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


